Case: 12-31212       Document: 00512254727         Page: 1     Date Filed: 05/28/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 28, 2013

                                     No. 12-31212                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



LOUIS PILLETTE; BERT GRANT,

                                                  Plaintiffs - Appellants
v.

M-I, L.L.C., doing business as MI Swaco

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-2300


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the reasons given by that
court. We briefly address the claimed errors raised by the plaintiffs.
       There was no abuse of discretion by the court in denying another extension
of time for discovery after the warning given plaintiffs for their lack of diligence
in the court’s prior orders.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-31212     Document: 00512254727      Page: 2   Date Filed: 05/28/2013



                                  No. 12-31212

      Plaintiffs allege prior incidents they say demonstrated race and age
discrimination, but the only adverse employment action claimed in this lawsuit
is their termination. That came in the reduction of workforce by defendant as
the result of the stop of work due to a hurricane in the Gulf and moratorium on
drilling. Plaintiffs acknowledge the justification for that reduction. Then they
fail to present any evidence that their race or age contributed to their
termination. They declined transfers to other facilities of defendant, and those
employees whom were retained in the skeleton crew included African-Americans
and those more than 40 years old. White and younger people were laid off. No
evidence is given that their age or race affected any job decision about plaintiffs
by defendant, other than their own opinion of their superior work performance.
      AFFIRMED.




                                        2